Title: From George Washington to Matthias Ogden, 25 May 1782
From: Washington, George
To: Ogden, Matthias


                        
                            Sir
                            Head Quarters May 25th 1782
                        
                        The plan as proposed to me by you thro’ Capt. Ogden appears eligible, you have therefore my permission to
                            carry it into execution.
                        Colo. Dayton has my order to permit you to march your Regiment from Camp at such time & in such
                            manner as may appear to you most eligible.
                        Capt. Ogden will deliver to you my sentiments upon the affair more fully than it would be proper for me to
                            commit to paper. I can only request you to be particularly guarded against deception, and hope the plan will succeed to
                            your wishes.
                        
                            Go: Washington

                        
                    